DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Jeng et al. for a “electronic lock and input apparatus” filed June 11, 2020 has been examined.  
This application claims foreign priority based on the application 108120439 filed May 27, 2018 in Taiwan.  Receipt is acknowledged of papers submitted under 35 U.S.C 119(a) – (d), which papers have been placed of record in the file.  
 
Claims 1-16 are pending.

Allowable Subject Matter

Claims 1-16 are allowed.

Referring to claims 1 and 9, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that an input apparatus for an electronic lock, comprising: 
a keypad module including plural button devices each being operable to output a detection signal, wherein said button devices are arranged in plural rows extending in a first direction and in plural columns extending in a second direction; and 
processor module in communication with said keypad module, said processor module including a signal-processing unit configured to switch between a sleep mode and a work mode, said signal-processing unit being further configured to, when operating in the work mode,
repeatedly perform an emission process of inputting the detection signal to each column of said button devices, wherein in the emission process, said signal-processing unit is to input the detection signal to each column from a first column of the plural columns of said button devices to a last column of the plural columns of said button devices in an order in the first direction, the detection signal including a pulse wave composed of plural pulses, wherein said Signal-processing unit is configured to cease performing the emission process in the sleep mode,
repeatedly perform a scan process to detect whether the detection signal is outputted from one row of the plural rows of said button devices, wherein the scan process is performed each time the detection signal is inputted to one of said columns of said button devices, and wherein in the scan process, said signal-processing unit is to, for each row from a first row of the plural rows of said button devices to a last row of the plural rows of said button devices in an order in the second direction, attempt to receive the detection signal from the row of said button devices, and 
when the detection signal outputted from one row of said button devices is detected while said signal-processing unit is inputting the detection signal to one column of said button devices, generate an input signal corresponding to one of said button devices that is located in said one row of said button devices and also in said one column of said button devices, and output the input signal thus generated, 
a sleep unit configured to switch said signal-processing unit from the work mode to the sleep mode when no input signal has been outputted by said signal-processing unit for a predetermined time period, and 
a wake-up unit configured to switch said signal-processing unit from the sleep mode to the work mode when receiving an activation signal.

Claims 2-8 and 10-16 depend either directly or indirectly upon independent claims 1 and 9; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684